GUNTHER, Chief Judge.
Appellant, A.R., a child, appeals his adjudication of guilt of burglary of a dwelling. While we affirm A.R.’s conviction we note that the petition seeking an adjudication of delinquency was amended to reflect the charge of burglary of a structure rather than burglary of a dwelling. As such, we remand the ease to the trial court with directions to enter a corrected disposition order for burglary of a structure. See Lordeus v. State, 652 So.2d 989 (Fla. 3d DCA 1995).
AFFIRMED AND REMANDED.
DELL and STEVENSON, JJ., concur.